                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                 CASE NO. 5:19-CV-00217-FL



PRECISION METALS, LLC
     Plaintiff,
v.                                                                  JUDGMENT
MILLENNIUM HOME DESIGN, LLC
and TODD MACY,
      Defendants.

___________________________________________________________________________
THIS MATTER COMES before the Court upon Plaintiff’s motion pursuant to Rule 55(b) of
the Federal Rules of Civil Procedure for Entry Default Judgment against Defendants,
Millennium Home Design, LLC and Todd Macy (hereinafter “Defendants”).

Defendants were properly served with a Summons and Complaint in the instant action in the
Superior Court of North Carolina and removed same to this Court on 24 May 2019.
Defendants were subsequently served with an Amended Complaint on 28 June 2019 that was
verified on 10 August 2020. Defendants’ Answer, filed on 12 July 2019 was stricken by
Order of the Court on 18 June 2020.

Accordingly, pursuant to Rule 55(b) of the Federal Rules of Civil Procedure, it is hereby;

ADJUDGED and DECREE that plaintiff, Precision Metals, LLC, recover from the
defendants, jointly and severally, two hundred and nineteen thousand three hundred and
forty-four dollars and nineteen cents ($219,344.19), the amount claimed plus interest at a
rate of one and one-half percent (1½%) from dates as specified in the Affidavit of Stephen J.
Burns until the date of Judgment and costs of court in the amount of two hundred dollars
($200.00) as well as treble damages pursuant to N.C. Gen. Stat. 75-1.1 et seq. in the amount
of four hundred and thirty-eight thousand six hundred and eighty-eight dollars an
thirty-eight cents ($438,688.38), and attorneys’ fees pursuant to N.C. Gen. Stat. 75-1.1 et
seq. in the amount of thirty-one thousand and fifty-one dollars and seventy-five cents
($31,051.75) and that plaintiff have execution therefore.


                                                             __________________________
                                                             Louise Wood Flanagan
                                                             United States District Court

                          24th DAY OF ____________,
   JUDGMENT ENTERED THIS _____         August       2020.



          Case 5:19-cv-00217-FL Document 34 Filed 08/24/20 Page 1 of 1
